Roberds, P. J.
Conn.was convicted of grand larceny — the stealing of an automobile — and sentenced to the state penitentiary for four years.  The only contention made on this appeal is that the verdict of the jury was against the great weight of the evidence. There are two answers to this contention: First, this question Avas not presented *429to the trial judge by a motion for a new trial. This Court has held time and time again that this must be done, else this Court will not reverse for that reason. Youngblood v. State, 216 Miss. 202, 62 So. 2d 218. And the Second answer to the contention is that the testimony in this case presented sharply to the jury the guilt or innocence of the defendant.  The jury returned a verdict of guilty and there is ample evidence to support the verdict.
Affirmed.
Hall, Lee, Kyle and Ilohnes, JJ., concur.